Exhibit 10.3

Execution Version

 

 

GUARANTY AGREEMENT

Dated as of June 24, 2016

of

WEST MARICOPA COMBINE, INC.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION       HEADING    PAGE   SECTION 1.     GUARANTY      2    SECTION 2.    
OBLIGATIONS ABSOLUTE      3    SECTION 3.     WAIVER      3    SECTION 4.    
OBLIGATIONS UNIMPAIRED      4    SECTION 5.     SUBROGATION AND SUBORDINATION   
  4    SECTION 6.     REINSTATEMENT OF GUARANTY      5    SECTION 7.     RANK OF
GUARANTY      5    SECTION 8.     TERM OF GUARANTY AGREEMENT      6   
SECTION 9.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT     
6    SECTION 10.     AMENDMENT AND WAIVER      6   

Section 10.1.

          Requirements      6   

Section 10.2.

          Solicitation of Holders of Notes      6   

Section 10.3.

          Binding Effect      7   

Section 10.4.

          Notes held by Guarantor, Company, Etc      7    SECTION 11.    
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR      7   

Section 11.1.

          Organization; Power and Authority      8   

Section 11.2.

          Authorization, Etc      8   

Section 11.3.

          Governmental Authorizations, Etc      8    SECTION 12.     NOTICES   
  8    SECTION 13.     MISCELLANEOUS      8   

Section 13.1.

          Successors and Assigns      8   

Section 13.2.

          Severability      9   

Section 13.3.

          Construction      9   

Section 13.4.

          Further Assurances      9   

Section 13.5.

          Governing Law      9   

Section 13.6.

          Jurisdiction and Process; Waiver of Jury Trial      9   

Section 13.7.

          Reproduction of Documents; Execution      10   

 

-i-



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of June 24, 2016 (this “Guaranty Agreement”),
is made by West Maricopa Combine, Inc., an Arizona corporation (the “Guarantor”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”

PRELIMINARY STATEMENTS:

I. Global Water Resources, Inc., a Delaware corporation (the “Company”), is
entering into a Note Purchase Agreement dated as of May 20, 2016 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.

II. The Company, the Purchasers and U.S. Bank National Association, in its
capacity as collateral agent for the benefit of the Secured Parties (the
“Collateral Agent”) are entering into a Collateral Agency Agreement dated as of
June 24, 2016 (as amended, modified, supplemented or restated from time to time,
the “Collateral Agreement”).

III. The Company has authorized the issuance, pursuant to the Note Agreement, of
(i) 4.38% Senior Secured Series A Notes due June 15, 2028 in the aggregate
principal amount of $28,750,000 and (ii) 4.58% Senior Secured Series B Notes due
June 15, 2036 in the aggregate principal amount of $86,250,000. Pursuant to the
Note Agreement, the Company proposes to issue and sell (i) $28,750,000 aggregate
principal amount of its 4.38% Senior Notes due June 15, 2028 (the “Series A
Notes”) and (ii) $86,250,000 aggregate principal amount of its 4.58% Senior
Secured Series B Notes due June 15, 2036 (the “Series B Notes,” together with
the Series A Notes, the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.

IV. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by the
Guarantor and shall be in full force and effect.

V. The Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The Board of Directors of the
Guarantor has determined that the incurrence of such obligations is in the best
interests of the Guarantor.

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, the Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.   Guaranty Agreement

SECTION 1. GUARANTY.

The Guarantor hereby irrevocably and unconditionally guarantees to each holder,
the due and punctual payment in full of (a) the principal of, Make-Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) (b) any expenses, indemnities and other sums which may become due to
the holders or the Collateral Agent under the terms and provisions of the Notes,
the Note Agreement, the Collateral Agreement or any other Note Document (all
such obligations described in clauses (a) and (b) above are herein called the
“Guaranteed Obligations”).

The guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectability and is in no way conditional or
contingent upon any attempt to collect from the Company or any other guarantor
of the Notes or other Guaranteed Obligations or upon any other action,
occurrence or circumstance whatsoever. In the event that the Company shall fail
to pay any of such Guaranteed Obligations, the Guarantor agrees to pay the same
when due to the Collateral Agent and/or holders entitled thereto, without
demand, presentment, protest or notice of any kind, in lawful money of the
United States of America, pursuant to the requirements for payment specified in
the Notes, the Note Agreement, the Collateral Agreement and the other Note
Documents. Each default in payment of any of the Guaranteed Obligations shall
give rise to a separate cause of action hereunder and separate suits may be
brought hereunder as each cause of action arises. The Guarantor agrees that the
Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Indebtedness under and in respect of the Notes, the Note
Agreement and other Note Documents.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and the Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to the Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of the Guarantor or any
holder and shall be deemed to have been automatically consented to by the
Guarantor and each holder. The Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of the Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to the Guarantor, the lesser of
(a) the amount of the Guaranteed Obligations outstanding on such date and
(b) the maximum amount that would not render the Guarantor’s liability under
this Guaranty Agreement subject to avoidance under Section 548 of the United
States

 

-2-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2. OBLIGATIONS ABSOLUTE.

The obligations of the Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement, the Collateral Agreement or any other Note
Document, shall not be subject to any counterclaim, setoff, deduction or defense
based upon any claim the Guarantor may have against the Company or any holder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor shall have any knowledge or
notice thereof), including, without limitation: (a) any amendment to,
modification of, supplement to or restatement of the Notes, the Note Agreement
or any other Note Document (it being agreed that the obligations of the
Guarantor hereunder shall apply to the Notes, the Note Agreement or any other
Note Document as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes; (b) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes, the Note Agreement, the Collateral Agreement or any other Note
Document; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of the
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of the Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with the Guarantor; (f) any
failure on the part of the Collateral Agent or any holder to obtain, maintain,
register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to the Guarantor or to any
subrogation, contribution or reimbursement rights the Guarantor may otherwise
have.

SECTION 3. WAIVER.

The Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement, the Collateral Agreement or any other Note
Document, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of the Collateral Agent or any holder against the Guarantor,
including, without limitation, presentment to or demand for payment from the
Company or the Guarantor with respect to any Note, notice to the Company or to
the Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Company, (c) any right
to require the Collateral Agent or any holder to enforce, assert or exercise any
right, power or remedy including, without limitation, any right, power or remedy
conferred in the Note Agreement, the Notes, the Collateral Agreement or any
other Note Document, (d) any requirement for diligence on the part of the
Collateral Agent or any holder

 

-3-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

and (e) any other act or omission or thing or delay in doing any other act or
thing which might in any manner or to any extent vary the risk of the Guarantor
or otherwise operate as a discharge of the Guarantor or in any manner lessen the
obligations of the Guarantor hereunder.

SECTION 4. OBLIGATIONS UNIMPAIRED.

The Guarantor authorizes the Collateral Agent and/or the holders (as
applicable), without notice or demand to the Guarantor and without affecting its
obligations hereunder, from time to time: (a) to renew, compromise, extend,
accelerate or otherwise change the time for payment of, all or any part of the
Notes, the Note Agreement, the Collateral Agreement or any other Note Document;
(b) to change any of the representations, covenants, events of default or any
other terms or conditions of or pertaining to the Notes, the Note Agreement, the
Collateral Agreement or any other Note Document, including, without limitation,
decreases or increases in amounts of principal, rates of interest, the
Make-Whole Amount or any other obligation; (c) to take and hold security for the
payment of the Notes, the Note Agreement, any Guaranty Agreement or any other
Note Document, for the performance of this Guaranty Agreement or otherwise for
the Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate
and release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the Collateral Agent (in accordance with the
Collateral Agreement) or the holders in their sole discretion may determine;
(e) to obtain additional or substitute endorsers or guarantors; (f) to exercise
or refrain from exercising any rights against the Company and others (including
other guarantors); and (g) to apply any sums, by whomsoever paid or however
realized, to the payment of the Guaranteed Obligations and all other obligations
owed hereunder. Neither the holders nor the Collateral Agent shall have any
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, the
Guarantor any other guarantor or any other Person or to pursue any other remedy
available to the Collateral Agent or the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantor of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and the Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

SECTION 5. SUBROGATION AND SUBORDINATION.

(a) The Guarantor will not exercise any rights which it may have acquired by way
of subrogation under this Guaranty Agreement, by any payment made hereunder or
otherwise, or accept any payment on account of such subrogation rights, or any
rights of reimbursement, contribution or indemnity or any rights or recourse to
any security for the Notes or this Guaranty

 

-4-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

Agreement unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.

(b) The Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to the Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Collateral Agent or the Required Holders so request, any
such Indebtedness or other obligations shall be enforced and performance
received by the Guarantor as trustee for the holders and the proceeds thereof
shall be paid over to the holders promptly, in the form received (together with
any necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty Agreement.

(c) If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.

(d) The Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Agreement and that its
agreements set forth in this Guaranty Agreement (including this Section 5) are
knowingly made in contemplation of such benefits.

SECTION 6. REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantor, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantor or any part of its or their property, or
otherwise, all as though such payments had not been made.

SECTION 7. RANK OF GUARANTY.

The Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.

 

-5-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

SECTION 8. TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.

SECTION 9. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of the
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantor and supersedes all prior agreements and understandings
relating to the subject matter hereof.

SECTION 10. AMENDMENT AND WAIVER.

Section 10.1. Requirements. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 8, or 12 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of the Guarantor hereunder (except to
the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.

Section 10.2. Solicitation of Holders of Notes.

(a) Solicitation. The Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 10.2 to each

 

-6-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

holder promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 10 by a holder that has transferred or has agreed to transfer its Notes
to the Company, or to any Subsidiary or any Affiliate (including the Guarantor)
of the Company, and has provided or has agreed to provide such written consent
as a condition to such transfer, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 10.3. Binding Effect. Any amendment or waiver consented to as provided
in this Section 10 applies equally to all holders and is binding upon them and
upon each future holder and upon the Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.

Section 10.4. Notes held by Guarantor, Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

SECTION 11. REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.

The Guarantor represents and warrants to each holder as follows:

 

-7-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

Section 11.1. Organization; Power and Authority. Such Guarantor has the
corporate or similar power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and to perform the provisions hereof.

Section 11.2. Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary corporate or similar action on the part of such
Guarantor, and this Guaranty Agreement constitutes upon execution and delivery
thereof a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 11.3. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.

SECTION 12. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy or electronic mail if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(a) if to the Guarantor, to 21410 N. 19th Avenue, Suite 220, Phoenix, AZ 85027,
or such other address as the Guarantor shall have specified to the holders in
writing, or

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Company in writing, or

(c) Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty Agreement shall be in
English or accompanied by an English translation thereof.

SECTION 13. MISCELLANEOUS.

Section 13.1. Successors and Assigns. All covenants and other agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not.

 

 

-8-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

Section 13.2. Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

Section 13.3. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

Section 13.4. Further Assurances. The Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.

Section 13.5. Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would require or permit the application of the laws of a
jurisdiction other than such State.

Section 13.6. Jurisdiction and Process; Waiver of Jury Trial. (a) The Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement. To the fullest extent permitted by applicable law, the Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

 

-9-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

(b) The Guarantor consents to process being served by or on behalf of any holder
in any suit, action or proceeding of the nature referred to in Section 13.6(a)
by hand delivery, delivery by reputable commercial delivery service, charges
prepaid, by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 12 or at such other address of which
such holder shall then have been notified pursuant to Section 12. The Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(c) Nothing in this Section 13.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTOR AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

Section 13.7. Reproduction of Documents; Execution. This Guaranty Agreement may
be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. The Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit the
Guarantor or any holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction. A facsimile or electronic
transmission of the signature page of the Guarantor shall be as effective as
delivery of a manually executed counterpart hereof and shall be admissible into
evidence for all purposes.

 

-10-



--------------------------------------------------------------------------------

West Maricopa Combine, Inc.    Guaranty Agreement

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

WEST MARICOPA COMBINE, INC. By:  

/s/ Michael J. Liebman

  Name: Michael J. Liebman   Title: Senior Vice President

 

-11-